UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)April 26, 2011 CFS BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) INDIANA (State or Other Jurisdiction of Incorporation) 000-24611 35-2042093 (Commission File Number) (IRS Employer Identification No.) 707 Ridge Road, Munster, Indiana (Address of Principal Executive Offices) (Zip Code) (219) 836-5500 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02(e).Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 26, 2011, the Board of Directors of Citizens FinancialBank (the Bank),a wholly-owned subsidiary ofCFS Bancorp, Inc. (the Company), agreed to extend the term of the employment agreement between Thomas F. Prisby, the Company’s and the Bank’s Chairman and Chief Executive Officer, and the Bankfor an additional 12 months from the end of its current term, or until May 1, 2012. Item 5.07Submission of Matters to a Vote of Security Holders. (a), (b).The 2011 Annual Meeting of Shareholders (the Annual Meeting) of the Company was held on April 26, 2011.The final number of votes cast with respect to each matter voted on at the Annual Meeting is as follows: 1.The following individuals were elected as a Class III Director to hold office for a three-year term expiring in 2014 and until their successors are elected and qualified, each by the following vote: DIRECTOR NOMINEE FOR WITHHOLD BROKER NON-VOTES Gregory W. Blaine Joyce M. Simon 2.The ratification of the appointment of BKD, LLP as the independent registered public accounting firm for the Company for the year ending December 31, 2011. FOR AGAINST ABSTAIN BROKER NON-VOTES 0 3. An advisory (non-binding) vote to approve the Company’s 2010 executive compensation (say-on-pay). FOR AGAINST ABSTAIN BROKER NON-VOTES 4.An advisory (non-binding) vote on the frequency of an advisory vote on say-on-pay. ONE YEAR TWO YEARS THREE YEARS ABSTAIN BROKER NON-VOTES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CFS BANCORP, INC. Date: April 28, 2011 By: /s/ Joyce M. Fabisiak Joyce M. Fabisiak Vice-President
